Citation Nr: 0201029	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  97-20 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than September 21, 
1995, for a 20 percent rating for residuals of internal 
derangement of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1950 to April 1953 and from March 1961 to May 1962.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO) hearing officer's 
decision which granted a 20 percent rating for residuals of 
right knee internal derangement, and assigned an effective 
date of September 21, 1995 for the rating.  

The veteran had initiated an appeal of a prior, April 1996, 
rating decision which denied a rating in excess of 10 percent 
for the right knee disorder.  In his notice of disagreement 
with the effective date of the 20 percent rating grant, 
received in February 1997, the veteran indicated he was 
satisfied with the 20 percent rating and was confining his 
appeal to the matter of an earlier effective date for the 
award.  Accordingly, the matter of entitlement to a rating in 
excess of 20 percent for right knee internal derangement 
residuals is not before the Board.  


FINDINGS OF FACT

1.  An unappealed rating decision in October 1962 reviewed 
the evaluation of the veteran's service connected right knee 
disorder, and continued a 10 percent rating that had 
previously been in effect.

2.  Subsequent to the October 1962 rating decision, the 
earliest communication from the veteran that may be construed 
as a claim for increase for the right knee disability was 
received on September 28, 1995.

3.  During the one year period prior to September 28, 1995, 
the earliest evidence that the veteran's right knee had 
increased in severity is a VA outpatient report dated 
September 21, 1995.
CONCLUSION OF LAW

An effective date earlier than September 21, 1995, for a 20 
percent rating for residuals of internal derangement of the 
right knee is not warranted.  38 U.S.C.A. § 5107, 5110(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.1(p), 3.155, 3.400(o) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has now 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence it applies in the instant case.  However, the Board 
finds that VA's duties to the veteran mandated by the VCAA 
are met with respect to the issue at hand.

VA has a duty to notify a claimant and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Here, the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case informed the veteran 
and his representative of the information and evidence needed 
to substantiate the claim, and complied with VA's 
notification requirements.

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  
Here, the RO has obtained all relevant treatment records.  
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of the claim.  Furthermore, another VA examination is 
not indicated because an updated report on the status of the 
service connected right knee disability would have no 
relevancy in a claim for retroactive benefits.  There is no 
indication that the veteran's claim is incomplete.

The RO has complied with or surpassed the mandates of the new 
legislation and its implementing regulations.  The veteran 
has clear notice of the evidence considered and the types of 
evidence he needed to submit to support the claim.  The Board 
finds that it is not prejudicial to the veteran to adjudicate 
the claim on the current record.  See Bernard v. Brown, 
4 Vet. App. 384 (1994).

Generally, an increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  In 
order to reasonably raise a claim of clear and unmistakable 
error, the claimant must provide some degree of specificity 
as to what the alleged error is.  In addition, the claimant 
must offer some persuasive reasons as to why the result would 
have been manifestly different but for the alleged error, 
unless it is the kind of error that, if true, would be clear 
and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 
1, 5 (1999); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

In October 1962 the RO reviewed the report of a September 
1962 VA examination of the veteran after he was separated 
from his second term of service, and issued a rating decision 
continuing a 10 percent rating for residuals of right knee 
internal derangement that was in effect prior to the 
veteran's return to active duty.  The veteran was notified of 
the rating.  A VA Form 21-6782 was attached to the 
notification letter.  The veteran did not appeal the rating 
decision, and it became final.  It remains final unless there 
was clear and unmistakable error in the rating.  Clear and 
unmistakable error in the October 1962 rating is neither 
alleged by the veteran and his representative nor is evident.  
38 U.S.C. § 4005; 38 C.F.R. §§ 3.104 (a) and 3.105(a); 
effective May 29, 1959 to December 31, 1962. 

The next communication of any sort from the veteran making 
reference to the rating for his service connected right knee 
disorder was received on September 28, 1995.  The veteran 
wrote that his right knee had worsened, and was causing him 
to fall.  The RO obtained VA treatment records from 1994 to 
1996.  The records showed that on September 21, 1995, in the 
course of being evaluated for another medical condition, the 
veteran requested a reevaluation of his right knee disorder.  
An orthopedic consultation for that purpose was arranged.  
Ultimately, in January 1997, based on the orthopedic 
evaluation and a later VA examination, a Hearing Officer 
increased the rating to 20 percent, effective from September 
21, 1995.  VA treatment records do not show any treatment of 
the right knee prior to September 21, 1995.  At an RO hearing 
in October 1997, the veteran indicated he had not received 
treatment for the right knee between 1962 and 1995.  

As is noted above, the effective date of an award of 
increased compensation should be the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for increase is received within one 
year from that date.  Here, after the final rating decision 
assigning a 10 percent rating for right knee disability in 
October 1962, there is no medical evidence showing an 
increase in right knee disability prior to September 21, 
1995.  Thus, prior to September 21, 1995 it was not factually 
ascertainable that an increase in right knee disability had 
occurred.  The veteran filed his claim for increase on 
September 28, 1995, within one year of the showing of 
increased disability.  Consequently, the RO properly assigned 
September 21, 1995 as the effective date for the increased 
rating.  

The veteran and his representative, arguing for an earlier 
effective date for the 20 percent rating, assert, in essence, 
that the October 1962 rating decision did not become final 
because in 1962 the veteran was not aware of his appellate 
rights, and because the disability in 1962 was essentially 
the same as it was when the 20 percent rating was awarded.  
The representative argues that they were unaware of what the 
VA Form 21-6782, attached to the letter notifying the veteran 
of the October 1962 decision, contained.  

It is noteworthy that in October 1962, there were two 
possible versions of VA Form 21-6782 that could have been 
forwarded to the veteran.  (The uncertainty regarding which 
the veteran received is because in October 1962 the form was 
revised, and existing stock of the July 1959 revision was to 
be used.)  Significantly, both versions of the form apprised 
that the claimant could appeal the decision, and provided the 
time limitations for initiating the appeal.  Further, the 
veteran has acknowledged that he received notice of the 1962 
rating.  Evidence in the file indicates that VA Form was 
attached to the notification letter.  Consequently, the 
argument that the veteran and his then representative (in 
1962 the veteran was represented by another service 
organization) is inconsistent with contemporary documentation 
in the file.  The Board notes further, regarding the argument 
that the disability in 1962 was the same as when the 
increased rating was awarded, that when the veteran filed his 
claim for increase, in September 1995, he indicated that the 
knee had worsened.  At any rate, the status of the knee prior 
to the October 1962 rating decision is irrelevant because 
there is a final adjudication on that matter - the October 
1962 rating decision.   

The preponderance of the evidence is against an effective 
date earlier than September 21, 1995 for the award 20 percent 
rating for residuals of internal derangement of the right 
knee.  Consequently, the doctrine of reasonable doubt is not 
for application in this case.  

ORDER

An effective date earlier than September 21, 1995 for a 20 
percent rating for residuals of internal derangement of the 
right knee is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

